EAGLES, Judge.
G.S. 97-47 provides that within two years of the “date of the last payment of compensation pursuant to an award under this Article,” the Commission may, upon the application of any party in interest, or upon its own motion, review the award on the grounds of a change in condition. A validly executed I.C. Form 21 agreement constitutes an “award” under the North Carolina Workers’ Compensation Act. White v. Boat Corporation, 261 N.C. 495, 135 S.E. 2d 216 (1964). Moreover, the Commission found, and defendants do not dispute, that plaintiff did apply for a review of her award based on a change in condition. The sole question for review then is whether plaintiffs claim for review was presented within two years of her last payment of compensation.
The Commission found that plaintiff “filed her claim for compensation, based upon an alleged change in condition, on 20 August 1983” and concluded that her claim was barred by the two year limitation set forth in G.S. 97-47. Assuming arguendo that plaintiff received her last payment of compensation before 20 August 1981, we nevertheless hold that the Commission erred in finding that the claim for an additional award was not made until plaintiffs letter of 20 August 1983.
Plaintiff sent an I.C. Form 18, dated 11 February 1981, to the Industrial Commission. The Commission acknowledged receipt by letter dated 16 February 1981. The filing of an I.C. Form 18 is sufficient to constitute an application for the Commission to review an award pursuant to G.S. 97-47. Chisholm v. Diamond Condominium Constr. Co., 83 N.C. App. 14, 348 S.E. 2d 596 (1986). This is true even if it fails to specifically allege any change in condition or any permanent injury. Id. Therefore, plaintiffs filing of the I.C. Form 18 was a valid application for review of her award based on a change in condition. Because the two year limitation does not run against a claim which has already been filed, see Watkins v. Motor Lines, 279 N.C. 132, 181 S.E. 2d 588 (1971), plaintiffs claim for review was not barred.
Defendants argue that since the two year period does not begin to run until the date of the last payment of compensation, plaintiffs application for review must come after that date. We disagree. While an I.C. Form 28B, when sent together with the employee’s last compensation payment, ordinarily closes the *682employee’s case, Chisholm v. Diamond Condominium Constr. Co., supra, it has no effect on an application for review which has previously been filed with the Commission. The Workers’ Compensation Act must be liberally construed so that benefits are not denied based upon a technical, narrow, and strict interpretation of its provisions. Rorie v. Holly Farms, 306 N.C. 706, 295 S.E. 2d 458 (1982). Consequently, we hold that G.S. 97-47 allows an employee to effectively apply for a review of his award before the date of the last payment of compensation from the award.
Since the full Commission decided this case by determining only the issue of whether plaintiffs claim was barred by the two year limitation in G.S. 97-47, and we have reversed on that issue, this case must be remanded. The deputy commissioner made numerous findings of fact and conclusions of law from which both plaintiff and defendant appealed. The full Commission, however, is not bound by those findings and conclusions. Godley v. Hackney & Sons, 65 N.C. App. 155, 308 S.E. 2d 492 (1983). Therefore, the findings and conclusions of the deputy commissioner cannot reach this court without having first been affirmed, reversed, or modified by the full Commission. See Brewer v. Trucking Co., 256 N.C. 175, 123 S.E. 2d 608 (1962). Accordingly, we remand so that the full Commission may consider the additional issues raised by the opinion and award of the deputy commissioner.
Reversed and remanded.
Judges Wells and Greene concur.